Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
	This action is in response to the papers filed May 21, 2021. 

Amendments
           Applicant's amendments, filed May 21, 2021, is acknowledged. Applicant has cancelled Claims 1-51, 63, 66, and 69-71, amended Claims 52, 64-65, and 68, and added new claims, Claim 72.
	Claims 52-62, 64-65, 67-68, and 72 are pending and under consideration. 
	
Priority
This application is a continuation of application 15/607,083 filed on May 26, 2017, now U.S. Patent 10,383,954, which is a continuation of application 14/767,977 filed on August 14, 2015, now U.S. Patent 9,682,154, which is a 371 of PCT/IP14/00704 filed on February 4, 2014. Applicant’s claim for the benefit of a prior-filed application provisional application 61/858,467 filed on July 25, 2013, 61/800,716 filed on March 15, 2013, and 61/760,601 filed on February 4, 2013 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/760,601 filed on February 4, 2013, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not disclose SEQ ID NO:19 recited in Claims 63, 66, and 71 of the instant application. While the provisional application does disclose VB-111 (Example 2, [0089]), the specification fails to disclose the sequence of said VB-111 vector.
Support for SEQ ID NO:19, the sequence of VB-111, is found in the application papers and sequence listing of 61/800,716 filed March 15, 2013.
Accordingly, the effective priority date of Claims 52, 65, and 68 of the instant application is granted as March 15, 2013.


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Claim Objections
The prior objections to Claims 64 and 70 are withdrawn in light of Applicant’s amendment to Claim 64 to provide a period, and cancellation of Claim 70, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 101
2. 	The prior rejection of Claims 68-71 are rejected under 35 U.S.C. 101 is withdrawn in light of Applicant’s amendment to the claim to recite the step of administering a VEGF antagonist therapy after having performed the step of measuring a tumor size in a subject before and after having received the vector of SEQ ID NO:19, which the Examiner finds persuasive. The amended independent Claim 68 now appears to recite an additional element (administration of VEGF antagonist therapy) that integrates the judicial exception (identifying a candidate for a VEGF antagonist therapy) into a practical application. (Step 2A, prong two: YES).

Claim Rejections - 35 USC § 112
3. 	The prior rejection of Claims 63, 66, and 71 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


4. 	Claims 52-56, 62, 64-65, and 67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 115-118, 120-122, 128-129, 132-134 of copending Application No. 16/042596 (U.S. 2019/0054130; claim set January 29, 2021).
Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 52 and 65-66, ‘596 claims (claims 115, 121, 129, and 132) a method of reducing the size, slowing the growth, or stopping the growth of a tumor in a subject in need thereof comprising the step of administering to the subject a vector which comprises a Fas-chimera gene operably linked to an endothelial cell-specific promoter, wherein the vector comprises SEQ ID NO:19, which is disclosed to be the entire VB-111 construct, and thus consists of instantly recited SEQ ID NO:19. 
Wherein the vector comprises SEQ ID NO:19 (syn. VB-111; ECACC Accession Number 13021201 (instant [0080, 157-158]; ‘596, [0010]), it is noted that SEQ ID NO:19 is 35,207 nucleotides in length. The U.S. Patent and Trademark Office is not equipped to search nucleotide sequences longer than 10,000 nucleotides in length. 

‘596 claims (claims 116-118 and 133-134) the methods further comprise the step of administering a chemotherapeutic agent, to wit, bevacizumab. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The phrase "wherein the responsiveness of the subject to a VEGF antagonist is increased after the administration of the vector" (Claims 52 and 65) is an intended use limitation, which does not contain any further structural limitations and/or additional method steps with respect to claimed method step of administering to the subject a vector which comprises a Fas-chimera gene operably linked to an endothelial cell-specific promoter (see MPEP §2114).
With respect to Claims 53-55, ‘596 claims (claims 116-118 and 133-134) the methods further comprise the step of administering a chemotherapeutic agent, to wit, bevacizumab. 
With respect to Claim 62, 64, and 67, ‘596 claims (claims 120 and 122) wherein the tumor is a metastatic tumor, e.g. lung cancer, breast cancer, melanoma, and colon cancer.
With respect to Claim 56, ‘596 claims (claims 128) wherein the vector is administered between about 1x10^11 to about 1x10^14 virus particles. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that a Terminal Disclaimer over 16/042,596 has been filed to render the provisional rejection moot.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s representative is factually incorrect. No such Terminal Disclaimer has been filed. 
	 
5. 	Claims 52-62, 64-65, and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,682,154. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 52 and 65-66, ‘154 claims (claims 1-3) a method of inducing or improving responsiveness to a VEGF antagonist in a subject having cancer, the method comprising the step of administering a vector consisting of SEQ ID NO:19, and administering a VEGF antagonist.
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The phrases " inducing apoptosis of an endothelial cell" (Claim 52) and “inhibiting or reducing angiogenesis” (Claim 65) are intended use limitations, which do not contain any further structural limitations and/or additional method steps with respect to claimed method step of administering to the subject a vector consisting of SEQ ID NO:19 and the step of administering the VEGF antagonist. (see MPEP §2114).
With respect to Claims 53-55, ‘154 claims (claims 4-6 and 10) the methods further comprise the step of administering a chemotherapeutic agent, to wit, bevacizumab. 
With respect to Claim 56, ‘154 claims (claim 7) wherein the vector is administered between about 1x10^11 to about 1x10^14 virus particles. 
With respect to Claim 57, ‘154 claims (claim 8) wherein the bevacizumab is administered at an effective amount of about 1 mg/kg to about 15 mg/kg.
With respect to Claim 58, ‘154 claims (claim 9) wherein the vector is administered at an effective amount of about 1 x 10^12 to about 1 x 10^13 virus particles and bevacizumab is administered at an effective amount of 5 mg/kg to 15 mg/kg.
With respect to Claim 59, ‘154 claims (claim 11) wherein the vector is repeatedly administered.
With respect to Claim 60, ‘154 claims (claim 13) wherein the bevacizumab is repeatedly administered.
With respect to Claim 61, ‘154 claims (claims 14-15 and 18-19) wherein the vector is repeatedly administered every 2 months and the bevacizumab is repeatedly administered every 2 weeks.
With respect to Claim 62, ‘154 claims (claim 16) wherein the tumor is a metastatic tumor.
With respect to Claims 64, and 67, while ‘154 does not recite specific tumors or metastases thereof as instantly recited, ‘154 defines and/or discloses written description of the tumors and metastases thereof to be those embodiments the instantly recited (e.g. col. 32, lines 17-22 and 32-52; col. 33, lines 40-54; Example 2 “glioblastoma”), wherein the tumor is associated with Leukemia, Hodgkin's Disease, Non-Hodgkin's Lymphoma, multiple myeloma, breast cancer, ovarian cancer, lung cancer, rhabdomyosarcoma, primary thrombocytosis, primary macroglobulinemia, small cell lung tumors, primary brain tumors, stomach cancer, colon cancer, malignant pancreatic insulanoma, malignant carcinoid, urinary bladder cancer, premalignant skin lesions, testicular cancer, lymphomas, thyroid cancer, papillary thyroid cancer, neuroblastoma, neuroendocrine cancer, esophageal cancer, genitourinary tract cancer, malignant hypercalcemia, cervical cancer, endometrial cancer, adrenal cortical cancer, prostate cancer, Mullerian cancer, ovarian cancer, peritoneal cancer, fallopian tube cancer, uterine papillary serous carcinoma, metastatic colorectal cancer (mCRC), advanced nonsquamous non-small cell lung cancer (NSCLC), metastatic renal cell carcinoma (mRCC), or glioblastoma multiforme (GBM).
Thus, the instant claims are considered to be anticipated by and/or obvious variants of the patented claims of ‘154. 

Response to Arguments
Applicant argues that a Terminal Disclaimer over U.S. Patent 9,682,154 has been filed to render the provisional rejection moot.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s representative is factually incorrect. No such Terminal Disclaimer has been filed. 

6. 	Claims 52-62, 64-65, 67-68, and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,383,954 in view of Karrasch et al (U.S.2009/0317456).

Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 52 and 65, ‘954 claims (claims 1-3 and 15) a method of treating, reducing the size, slowing the growth, or stopping the growth of a tumor in a subject, the method 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The phrases "inducing apoptosis of an endothelial cell" (Claim 52) and “inhibiting or reducing angiogenesis” (Claim 65), and "wherein the responsiveness of the subject to a VEGF antagonist is increased after the administration of the vector" are intended use limitations, which do not contain any further structural limitations and/or additional method steps with respect to claimed method step of administering to the subject a vector consisting of SEQ ID NO:19 and the step of administering the VEGF antagonist. (see MPEP §2114).
With respect to Claims 53-55 and 72, ‘954 claims (claims 2-4, 8, and 17) the methods further comprise the step of administering a chemotherapeutic agent, to wit, bevacizumab. 
With respect to Claim 56, ‘954 claims (claim 5) wherein the vector is administered between about 1x10^11 to about 1x10^14 virus particles. 
With respect to Claim 57, ‘954 claims (claim 6) wherein the bevacizumab is administered at an effective amount of about 1 mg/kg to about 15 mg/kg.
With respect to Claim 58, ‘954 claims (claim 7) wherein the vector is administered at an effective amount of about 1 x 10^12 to about 1 x 10^13 virus particles and bevacizumab is administered at an effective amount of 5 mg/kg to 15 mg/kg.
With respect to Claim 59, ‘954 claims (claim 9) wherein the vector is repeatedly administered.
With respect to Claim 60, ‘954 claims (claim 11) wherein the bevacizumab is repeatedly administered.
With respect to Claim 61, ‘954 claims (claims 10 and 12-13) wherein the vector is repeatedly administered every 2 months and the bevacizumab is repeatedly administered every 2 weeks.
With respect to Claim 62, ‘954 claims (claim 14) wherein the tumor is a metastatic tumor.
With respect to Claims 64 and 67, ‘954 claims (claim 18) wherein the tumor is associated with Leukemia, Hodgkin's Disease, Non-Hodgkin's Lymphoma, multiple myeloma, breast cancer, ovarian cancer, lung cancer, rhabdomyosarcoma, primary thrombocytosis, primary macroglobulinemia, small cell lung tumors, primary brain tumors, stomach cancer, colon cancer, malignant pancreatic insulanoma, malignant carcinoid, urinary bladder cancer, premalignant skin lesions, testicular cancer, lymphomas, thyroid cancer, papillary thyroid cancer, neuroblastoma, neuroendocrine cancer, esophageal cancer, genitourinary tract cancer, malignant hypercalcemia, cervical cancer, endometrial cancer, adrenal cortical cancer, prostate cancer, Mullerian cancer, ovarian cancer, peritoneal cancer, fallopian tube cancer, uterine papillary serous carcinoma, 
With respect to Claim 68, ‘954 claims (claim 16) wherein the tumor of the subject is progressed after administration of the vector. Those of ordinary skill in the art would immediately recognize that the tumor size must have been measured prior to the step of administering the vector and measured again (syn. growth of the tumor) after the vector was administered in order to have determined that the tumor has “progressed”. Furthermore, given that said subject is also being treated with the VEGF antagonist (claim 16 dependent upon claim 15), those of ordinary skill in the art would immediately recognize that the ordinary artisan practicing the invention had arrived at the determination of, and thus had identified, said subject to be a candidate for a VEGF antagonist therapy.
‘954 does not recite wherein the growth of the tumor is measured by MRI. However, prior to the instantly claimed invention, Karrasch et al is considered relevant prior art for having disclosed methods of treating cancer in a subject comprising the step of administering an oncolytic virus and antiangiogenic agent [0015], wherein the growth of the tumor is measured by the use of calipers or radiologic imaging techniques, e.g. nuclear magnetic resonance imaging [0240]. 
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton."). In the instant case, those of ordinary skill in the art have long-recognized and routinely practiced the step of measuring progress of a tumor in a subject using magnetic resonance imaging technologies.
Thus, the instant claims are considered to be anticipated by and/or obvious variants of the patented claims of ‘954. 

Response to Arguments
Applicant argues that a Terminal Disclaimer over U.S. Patent 10,383,954 has been filed to render the provisional rejection moot.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s representative is factually incorrect. No such Terminal Disclaimer has been filed. 

Claim Rejections - 35 USC § 102
7. 	The prior rejection of Claim(s) 52-55, 59, 62, 64-65, and 67-69 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harats et al (U.S. 2011/0129511) is withdrawn in light of Applicant’s amendments to the independent claims to recite the nucleotide sequence set forth in SEQ ID NO:19, a limitation not disclosed by Harats et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8. 	The prior rejection of Claims 52-62, 64-65, and 67-70 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harats et al (U.S. 2011/0129511) in view of Karrasch et al (U.S. 2009/0317456) and Libertini et al (Clin. Cancer Res. 14(20): 6505-6514, 2008; of record in IDS) is withdrawn in light of Applicant’s amendments to the independent claims to recite the nucleotide sequence set forth in SEQ ID NO:19, a limitation not disclosed or taught by Harats et al, Karrasch et al, nor Libertini et al.

9. 	The prior rejection of Claims 53-55, 56, 59, 62-64, 66-67, and 69-71 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harats et al (U.S. 2011/0129511) in view of Karrasch et al (U.S. 2009/0317456) and Libertini et al (Clin. Cancer Res. 14(20): 6505-6514, 2008; of record in IDS), as applied to Claims 52-62, 64-65, and 67-70 above, and in further view of Cohen et al (WO 11/083464; of record in IDS) is withdrawn in light of Applicant’s amendments to the independent claims to recite the nucleotide sequence set forth in SEQ ID 

Cohen et al disclosed methods comprising administering to the subject a vector encoding a Fas-chimera gene operably linked to an endothelial cell specific promoter (Abstract, Ad5-PPE-1-3X-fas chimera adenovirus vector), wherein said Fas-chimera expression vector, SEQ ID NO:10 (Ad5 PPE-1-3X-Fas chimera), is identical to nucleotides 1-35207 of instant SEQ ID NO:19, but for two, disparate, nucleotide differences (shown below).

Qy 481 TACTAGGGAGATAAGGATGTGCCTGACAAAACCACATTGTTGTTGTTATCATTATTATTT 540
       |||||||||||||||||||| |||||||||||||||||||||||||||||||||||||||
Db 481 TACTAGGGAGATAAGGATGTACCTGACAAAACCACATTGTTGTTGTTATCATTATTATTT 540


Qy 1201 TGCACGTTGCCTGTGGGTGACTAATCACACAATAACATTGTTTAGGGCTGGAATGAAGTC 1260
        |||||||||||||||||||||||||||||||||||||||||||||||||||||| |||||
Db 1201 TGCACGTTGCCTGTGGGTGACTAATCACACAATAACATTGTTTAGGGCTGGAATAAAGTC 1260

Citation of Relevant Prior Art
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferrara et al (Biochem. Biophys. Res. Comm. 333:328-335, 2005; of record in IDS) is considered relevant prior art for having reviewed clinical trials in which the VEGF antagonist is an anti-VEGF antibody, to wit, the anti-VEGF antibody bevacizumab, is used in combination with other anticancer agents for the treatment of cancer patients, whereupon it is recognized that the addition of bevacizumab conferred a clinically meaningful and statistically significant benefit for all study endpoints, including overall survival, progression free survival, and response rate (pg 331, col. 1-pg 332, col. 1). Ferrara et al taught that each therapeutic is administered concurrently or sequentially (pg 331).
With respect to Claims 57-58, Ferrara et al taught the bevacizumab is administered at an effective amount of about 3mg/kg, 5mg/kg or 10mg/kg (pg 331).
With respect to Claims 60-61, Ferrara et al taught wherein the bevacizumab is repeatedly administered, e.g. once every two weeks (pg 331). 

Gerber and Ferrara (Cancer Res. 65(3):671-680, 2005; of record in IDS) is considered relevant prior art for having taught that the scientific concept to combine the anti-VEGF antibody bevacizumab with other anticancer agents for the treatment of cancer is routine practice in the art (Table 2), whereby the combination therapy yields synergistic results (Figure 2 legend, pg 678, col. 2, last ¶). Gerber and Ferrara taught that each therapeutic is administered concurrently or sequentially (Table 2).
With respect to Claims 57-58, Gerber and Ferrara taught the bevacizumab is administered at an effective amount of about 5mg/kg (Table 2).
With respect to Claims 60-61, Gerber and Ferrara taught wherein the bevacizumab is repeatedly administered, e.g. once in 7 days (Table 2). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633